Citation Nr: 0804386	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  05-33 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to service connection for a bilateral foot 
disorder.

2. Entitlement to service connection for a bilateral ankle 
disorder.

3. Entitlement to service connection for a bilateral hip 
disorder.

4. Entitlement to service connection for a bilateral shoulder 
disorder.

5. Entitlement to service connection for a low back disorder, 
described as a lumbar strain.

6. Entitlement to service connection for a cervical spine 
disorder.

7. Entitlement to a disability rating in excess of 20 percent 
for degenerative joint disease of the right knee.

8. Entitlement to a disability rating in excess of 30 percent 
for a left knee total knee replacement.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to December 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Togus, Maine Regional Office (RO) of the Department of 
Veterans Affairs (VA).   Jurisdiction of this appeal is now 
with the Newark, New Jersey RO.

Historically, a September 1985 decision granted a 
noncompensable rating for bilateral post operative 
meniscectomies with traumatic arthritis, under 38 C.F.R. § 
4.71a, Diagnostic Code 5257, effective from December 5, 1984.  
An October 1989 decision found clear and unmistakable error 
(CUE) in the September 1985 rating decision and revised the 
rating to 10 percent effective from December 5, 1984; and 20 
percent effective from June 29, 1989, under 38 C.F.R. § 
4.71a, Diagnostic Code 5010-5257.  

Subsequently, a May 2003 decision recharacterized the 
description of the knee disorders to degenerative joint 
disease with limitation of motion.  In addition separate 20 
percent ratings were assigned for each knee, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261, effective from July 12, 2002.  

Finally, a May 2006 decision granted service connection for 
post operative (PO) total left knee replacement and a 100 
percent rating was granted from October 28, 2005, for 
convalescence.  A minimum 30 percent rating for the left knee 
was then assigned under 38 C.F.R. § 4.71a, Diagnostic Code 
5055, effective from January 1, 2007.  


FINDINGS OF FACT

1. A bilateral foot disorder was not demonstrated in service, 
nor was arthritis manifested to a compensable degree within 
the first year following discharge from active duty.

2. A bilateral ankle disorder was not demonstrated in 
service, nor was arthritis manifested to a compensable degree 
within the first year following discharge from active duty.

3. A bilateral hip disorder was not demonstrated in service, 
nor was arthritis manifested to a compensable degree within 
the first year following discharge from active duty.

4. A bilateral shoulder disorder was not demonstrated in 
service, nor was arthritis manifested to a compensable degree 
within the first year following discharge from active duty.

5. A low back disorder was not demonstrated in service, nor 
was arthritis manifested to a compensable degree within the 
first year following discharge from active duty.

6. A cervical spine disorder was not demonstrated in service, 
nor was arthritis manifested to a compensable degree within 
the first year following discharge from active duty.

7.  The veteran's right knee disability has not been 
manifested by evidence of ankylosis; severe recurrent 
subluxation or lateral instability; flexion limited to 15 
degrees; or extension limited to 20 degrees, even taking into 
account his complaints of pain.

8.  The veteran's PO total left knee arthroplasty has not 
been manifested by evidence of ankylosis; severe recurrent 
subluxation, flexion limited to 15 degrees; or extension 
limited to 20 degrees, even taking into account his 
complaints of pain.


CONCLUSIONS OF LAW

1. A bilateral foot disorder was not incurred in or 
aggravated by military service, and arthritis may not be 
presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 
3.159, 3.303, 3.304, 3.307, 3.309 (2007).

2. A bilateral ankle disorder was not incurred in or 
aggravated by military service, and arthritis may not be 
presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 
3.309.

3. A bilateral hip disorder was not incurred in or aggravated 
by military service, and arthritis may not be presumed to 
have been so incurred. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309.

4. A bilateral shoulder disorder was not incurred in or 
aggravated by military service, and arthritis may not be 
presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 
3.309.

5. A low back disorder was not incurred in or aggravated by 
military service, and arthritis may not be presumed to have 
been so incurred. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309.

6. A cervical spine disorder was not incurred in or 
aggravated by military service, and arthritis may not be 
presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 
3.309.
 
7.  The criteria for a disability rating in excess of 20 
percent for a right knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 
4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5260, 5261 (2007).

8.  The criteria for a disability rating in excess of 30 
percent for left knee, PO total knee arthroplasty have not 
been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 
4.27, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5055, 
5257, 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in September and 
October 2004, May 2006, and September 2005 of the information 
and evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate his claims, and as warranted by law, 
affording VA examinations. VA informed the claimant of the 
need to submit all pertinent evidence in his possession.  
While notice was not provided explaining how disability 
ratings and effective dates are assigned any questions 
regarding those matters are moot in light of the decisions 
below.  While the appellant may not have received full notice 
prior to the initial decisions, after pertinent notice was 
provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claims, and the 
claims were readjudicated.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 

a.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  The mere fact 
of an in-service disease is not enough; there must be 
evidence of a chronic disability.  If there is no evidence of 
a chronic condition during service, or an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there must 
be medical evidence that relates a current condition to that 
symptomatology.  Id.

Arthritis is deemed to be a chronic disease under 38 C.F.R. 
§ 3.309(a).  As such, service connection may be granted under 
38 C.F.R. § 3.307(a)(3) if the evidence shows that the 
disease manifest to a degree of ten percent or more within 
one year from the date of separation from service.  See 
38 C.F.R. § 3.307.

In order to establish service connection for the claimed 
disorders, there must be medical evidence of current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service diseases or injuries and the current 
disabilities. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).

Certain chronic disabilities, such as arthritis may be 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997); 38 
C.F.R. § 3.303(b).  In addition, if a condition is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology and competent evidence relating the present 
condition to that symptomatology are required.  Id.

Additionally, service connection may be granted where 
disability is proximately due to or the result of an already 
service-connected disability. 38 C.F.R. § 3.310. Finally, 
compensation is payable when a service-connected disability 
has aggravated a non-service-connected disorder. Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

Background

The veteran contends that he currently suffers from disorders 
of the feet, ankles, hips, shoulders, low back, and cervical 
spine as a result of military service or due to his service 
connected knee disorders. He does not appear to relate these 
conditions with any specificity, but instead alleges that 
they are the result of the rigors of service including 
parachute jumps, or secondary to his bilateral knee 
disorders. He requests that he be afforded the benefit of the 
doubt.

Service medical records are silent as to any complaints, 
treatment, or clinical findings pertaining to a chronic foot, 
ankle, hip, shoulder, low back, or cervical spine injury or 
disorder during service.  The medical records do contain a 
January 1976 notation of a possible frostbite lesion on the 
feet; a February 1978 notation of a low back strain; and a 
May 1978 complaint of a 3 day history of slight arm and 
shoulder numbness.  There are no further complaints or 
treatment noted in service and these appear to be acute and 
transitory issues.  

In December 2003, 19 years after service, the veteran filed a 
claim for bilateral ankle, hip, and shoulder disorders, and 
arthritis.  He gave no further information and directed the 
RO to the East Orange VAMC for all treatment records.  

In a September 2004 letter the veteran alleged that he had 
developed arthritis in his feet, ankle, hips, "and other 
major joints through out my body." He also suffered major 
pain and stiffness in his lower back.  

The veteran was afforded VA examinations in October 2004 and 
November 2004.  He reported bilateral shoulder pain for the 
past year; and, left ankle pain for about 4 or 5 months.  The 
examiner noted bilateral shoulder sprain and strain 
resolving; a left hip strain and sprain with no service 
related trauma; and, a left ankle sprain with no service 
related trauma or injury.

At the November 2004 examination, the examiner found no back 
problems.  He noted a left hip condition and left lateral 
lower leg and foot pain. The veteran thought these were 
related to his parachute jumps during service.  The examiner 
opined that the left foot pain was probably due to 
degenerative joint disease (DJD) and was unrelated to 
service; the left hip pain was minimal and may represent DJD; 
and the back was normal.  The examiner opined that the 
veteran's complaints were unrelated to the service connected 
knee injuries.

At a March 2007 VA examination, the veteran reported low back 
pain which began in June 2006 without any precipitating 
events.  The examiner opined that based on the veteran's 
history, physical examinations and imaging studies that, 
"his current back pain is less likely as not related to his 
service connected knee osteoarthritis. The patient has a 
normal gait."

While noting the veteran's self reported allegations of 
service connection or secondary service connection for foot, 
ankle, hip, low back, shoulder, and cervical spine disorders, 
the records do not contain any medical opinion linking any of 
these alleged conditions to service or to the veteran's 
service connected knee disorders.


Analysis

Notwithstanding the veteran's assertion of having foot, 
ankle, hip, low back, shoulder, and cervical spine disorders 
as a result of service or his service connected knee 
disorders, the extensive VA medical records do not support 
his assertions.  In fact there are no records of treatment 
for any of these conditions until approximately 2003, about 
19 years after service.  Such a lapse of time is a factor for 
consideration in deciding a service connection claim. Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Regarding a 
cervical spine disorder, there is no diagnosis or treatment 
of record for this condition.  

There is no post service clinical evidence of a continuity of 
symptomatology pertaining to any of the alleged chronic 
conditions prior to 2003.  The record is devoid of any 
medical opinion which relates a currently diagnosed foot, 
ankle, hip, low back, shoulder, or cervical spine disorder to 
service or to any event therein.  Consequently, direct 
service connection, i.e., on the basis that chronic 
disability became manifested in service and has persisted 
since, is not warranted for any of these conditions.  
Moreover, as arthritis of the foot, ankle, hip, low back, 
shoulder, and cervical spine was not diagnosed within a year 
of the veteran's separation from active duty, presumptive 
service connection is not warranted. 

No lay or medical evidence has been submitted to suggest that 
the claimed conditions are otherwise related to the veteran's 
period of military service.  Moreover, the appellant as a lay 
person untrained in the field of medicine is not competent to 
offer an opinion addressing the etiology of his alleged 
disorders.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

With respect to any claim of entitlement to service 
connection on a secondary basis, the record includes VA 
medical opinions concluding that it would be unlikely that 
the alleged conditions could be attributed to the veteran's 
bilateral knee disorders. These opinions are not contradicted 
by any competent evidence of record. The United States Court 
of Appeals for Veterans Claims (Court) has stated that VA may 
only consider independent medical evidence to support its 
findings and is not permitted to base decisions on its own 
unsubstantiated medical conclusions. See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991). Given this evidentiary picture, 
the evidence overwhelmingly preponderates against finding 
that a foot, ankle, hip, low back, shoulder, or cervical 
spine disorder was proximately due to or the result of a now 
service-connected disability.

As there is no competent evidence supporting the veteran's 
theories, or any other theory of entitlement to service 
connection, the claims are denied

As the preponderance of the evidence is against entitlement 
to service connection the benefit of the doubt doctrine is 
not for application. See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


b. Increased ratings, right and left knee disorders

Background

At a February 2003 VA examination the veteran was noted to 
walk without any limp and to perform a deep knee bend. There 
was no effusion, tenderness, or instability of either knee.  
The McMurray test was negative.  There was bilateral 
crepitus.  Range of motion (ROM) was 15 to 115 degrees 
bilaterally with pain on extreme flexion.  

At a November 2004 VA examination both knees were noted to be 
cool without swelling, tenderness, or effusion. McMurray 
tests were negative with moderate crepitation on the right.  
Both knees were stable without joint line tenderness.  ROM 
was extension to 0 degrees bilaterally; flexion was 120 
degrees on the right, and 110 degrees on the left with some 
pain on the left.  Repetitive ROM was not problematic.

An October 2005 VAMC hospital summary reveals that the 
veteran underwent a left total knee arthroplasty (TKA) and 
was beginning a rehabilitation program through VA.

At a December 2006 VA examination the examiner noted that the 
veteran had undergone a total left knee arthroplasty in 
October 2005.  He was noted to walk with a limp. He used no 
assistive devices.  ROM was extension to 0 degrees, and 
flexion to 110, bilaterally. There was significant crepitus 
on the right with no warmth, tenderness, or instability.  
Motor strength was 5/5 bilaterally. There was a well healed 
10 cm. x 1 cm. surgical scar on the lateral surface of both 
knees.  There was no warmth, but crepitus and pain were noted 
on the left knee with some anterior instability.  In addition 
to the previously mentioned bilateral surgical scars, there 
was a 25 cm. x 1 cm. midline surgical scar on the left.    

The examiner noted the veteran had right knee osteoarthritis 
and left knee total knee arthroplasty secondary to 
osteoarthritis.  He found no Deluca criteria for either knee.  
Further, he opined that, "the veteran should be able to 
obtain and maintain gainful employment; however, this would 
need to be sedentary employment as his walking and standing 
are severely limited because of his knees."

Analysis

The veteran and his representative contend that the 
claimant's right and left knee disabilities are manifested by 
symptomatology that warrants the assignment of increased 
ratings.  It is requested that the veteran be afforded the 
benefit of the doubt.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability. Francisco v. Brown, 7 Vet.App. 55 
(1994). Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.   Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Each service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27.  

Where there is a question as to which of two evaluations is 
to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain. DeLuca 
v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) 
in terms of the degree of additional range-of-motion loss due 
to pain on use or during flare-ups."  Id. at 206.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis, due 
to trauma, substantiated by X-ray findings, will be rated as 
degenerative arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.

Additionally, 38 C.F.R. § 4.45 provides as regards to the 
joints that the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.). 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).  (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.).  (d) 
Excess fatigability.  (e) Incoordination, impaired ability to 
execute skilled movements smoothly.  (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating disability from 
arthritis, the knee is considered a major joint.

In a precedent opinion by VA General Counsel, it was held 
that separate ratings may be assigned in cases where a 
service-connected knee disorder includes both arthritis and 
instability, provided, of course, that the degree of 
disability is compensable under each set of criteria.  
VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997). 

The evaluation of the same disability under various 
diagnoses, however, is to be avoided.  38 C.F.R. § 4.14 
(2006).  Both the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided. 
Id.

Given the disability evaluations assigned the veteran's right 
and left knee disorders, potentially applicable Diagnostic 
Codes provide ratings as follows.  

If flexion of the knee is limited to 30 degrees, a 20 percent 
rating is in order; limited to 15 degrees, warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

If extension of the knee is limited to 15 degrees, a 20 
percent rating is in order; extension of the knee limited to 
20 degrees, warrants a 30 percent rating; extension of the 
knee limited to 30 degrees, warrants a 40 percent rating; 
and, extension of the knee limited to 45 degrees, warrants a 
50 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2006), higher 
evaluations are warranted for varying degrees of ankylosis.  
Ankylosis is the immobility and consolidation of a joint.  
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In this case, 
however, there is no objective evidence that either the right 
or the left knee has 
ever been ankylosed.

Finally, under DC 5055, a 30 percent rating is the minimum 
rating assigned for a knee replacement. Chronic residuals, 
consisting of severely painful motion or weakness in the 
affected extremity, are rated at 60 percent. Intermediate 
degrees of residual weakness, pain, or limitation of motion 
are rated by analogy to Diagnostic Codes 5256, 5261, or 5262. 
38 C.F.R. § 4.71a, Diagnostic Code 5055. 

In a precedent opinion, VA General Counsel held that separate 
ratings may be assigned in cases where a service-connected 
knee disability includes both a compensable limitation of 
flexion under Diagnostic Code 5260 and a compensable 
limitation of extension under Diagnostic Code 5261, provided 
that the degree of disability is compensable under each set 
of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  
The basis for the opinion is that the knee has separate 
planes of movement, each of which is potentially compensable.  
Id.

In regard to the previously mentioned, separate VA General 
Counsel precedent opinion (VAOPGCPREC 23-97), under 
Diagnostic Code 5257, impairment of the knee, manifested by 
recurrent subluxation or lateral instability, will be rated 
as 10 percent disabling when mild, and 20 percent disabling 
when moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

With the above criteria in mind, the Board has reviewed the 
evidence of record including the VA examinations conducted in 
February 2003, November 2004, and December 2006; as well as 
the October 2005 VAMC left knee operation report.   

The aforementioned evidence reveals that the right and left 
knee disabilities were never at any point manifested by 
evidence of severe instability or subluxation; flexion 
limited to 15 degrees; or extension limited to 20 degrees, 
even taking into account the veteran's complaints of pain.  
Accordingly, a disability evaluation in excess of 20 percent 
for the veteran's right knee disability is not in order.  As 
for the left knee total knee replacement, a disability 
evaluation in excess of 30 percent for the veteran's left 
knee disability is not in order.    

In light of the foregoing, and because neither the right nor 
the left knee has been ankylosed, increased ratings are not 
warranted based on a loss of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256, 5260.

Additionally, because extension of either the right or the 
left knee is not limited to a compensable degree, increased 
ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5261 are not 
warranted.

Although higher ratings may be assigned on account of pain 
causing additional functional loss, DeLuca, the salient point 
is that even though the veteran complained of pain, 
consideration of 38 C.F.R. §§ 4.40, 4.45 does not lead the 
Board to conclude that the functional loss he experienced in 
either the right or the left knee equated to higher ratings 
under any pertinent Diagnostic Code.  In this respect, while 
the February 2003, October 2004, and December 2006 VA 
examiners noted that the claimant reported feeling pain in 
the right and left knees, there were, for example, no 
objective findings of disuse atrophy to a little used part 
due to pain, etc.  In view of this fact, there is no basis 
for an increased evaluation due to limitation of motion under 
DeLuca.

Indeed, even if the Board conceded that the veteran's pain 
resulted in disability that equated to an additional 
limitation of flexion and/or extension of several degrees, he 
would still need a significant additional loss of motion to 
warrant increased ratings.  As reflected above, such is not 
objectively present.  Therefore, even taking into account the 
veteran's losses due to pain, the Board concludes that his 
adverse symptomatology did not equate to the criteria for a 
higher evaluation under the Diagnostic Codes 5256, 5260 or 
5261. 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.71a; DeLuca.

As to entitlement to a separate compensable rating under 38 
C.F.R. § 4.71a, Diagnostic Code 5257, for the period under 
review the record includes three VA examinations.  The record 
is devoid of any evidence of chronic recurrent subluxation or 
lateral instability for the right or left knee. The February 
2003, November 2004, and December 2006 VA examiners 
specifically found no evidence of instability in the right 
knee. Although some anterior instability of the left knee was 
noted on VA examination in December 2006, such impairment is 
not shown to be of a degree to warrant a separate compensable 
evaluation. Thus, a separate rating under Diagnostic Code 
5257 is unwarranted for the right knee or left knee 
condition.

In reaching the above conclusions, the Board has not 
overlooked the veteran's or his representative's written 
statements to the RO, or the claimant's statements to VA 
clinicians.  While lay witnesses are competent to describe 
experiences and symptoms that result there from, because lay 
persons are not trained in the field of medicine, they are 
not competent to provide medical opinion evidence as to the 
current severity of a disability.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Therefore, these statements, 
addressing the clinical severity of the claimant's 
disabilities, are not probative evidence as to the issues on 
appeal.

The Board considered the doctrine of reasonable doubt; 
however, since the preponderance of the evidence, except as 
otherwise indicated, is against the claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER


Entitlement to service connection for a bilateral foot 
disorder is denied.

Entitlement to service connection for a bilateral ankle 
disorder is denied.

Entitlement to service connection for a bilateral hip 
disorder is denied.

Entitlement to service connection for a bilateral shoulder 
disorder is denied.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for a cervical spine 
disorder is denied.

Entitlement to a disability rating in excess of 20 percent 
for degenerative joint disease of the right knee is denied.

Entitlement to a disability rating in excess of 30 percent 
for a left knee total replacement is denied.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


